UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Insituform Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware13-3032158 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri63005-3700 (Address of principal executive offices)(Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer þ Non-accelerated filer ¨Smaller reporting company ¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ There were 39,223,686 shares of common stock, $.01 par value per share, outstanding at October 22, 2010. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 3 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 Consolidated Statements of Equity for the Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II—OTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 6.Exhibits 40 SIGNATURE 41 INDEX TO EXHIBITS 42 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2010 2009 2010 2009 Revenues $ Cost of revenues Gross profit Acquisition-related expenses ) ) ) Operating expenses Operating income Other income (expense): Interest income 73 Interest expense ) Other 71 44 Total other expense ) Income before taxes on income Taxes on income Income before equity in earnings of affiliated companies Equity in earnings of affiliated companies, net of tax Income before discontinued operations Loss from discontinued operations, net of tax ) Net income Less:net income attributable to noncontrolling interests ) Net income attributable to common stockholders $ Earnings per share attributable to common stockholders: Basic: Income from continuing operations $ Loss from discontinued operations ) Net income $ $ Diluted: Income from continuing operations $ Loss from discontinued operations ) Net income $ The accompanying notes are an integral part of the consolidated financial statements. 3 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) September 30, 2010 December 31, 2009 Assets Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net Retainage Costs and estimated earnings in excess of billings Inventories Prepaid expenses and other assets Current assets of discontinued operations Total current assets Property, plant and equipment, less accumulated depreciation Other assets Goodwill Identified intangible assets, less accumulated amortization Investments in affiliated companies Deferred income tax assets Other assets Total other assets Non-current assets of discontinued operations Total Assets $ $ Liabilities and Equity Current liabilities Accounts payable and accrued expenses $ $ Billings in excess of costs and estimated earnings Current maturities of long-term debt, line of credit and notes payable Current liabilities of discontinued operations Total current liabilities Long-term debt, less current maturities Deferred income tax liabilities Other liabilities Non-current liabilities of discontinued operations Total liabilities Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 125,000,000 and 60,000,000; shares issued and outstanding 39,223,686 and 38,933,944 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity before noncontrolling interests Noncontrolling interests Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (in thousands, except number of shares) Common Stock Shares Amount Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non- controlling Interests Total Equity Comprehensive Income BALANCE, December 31, 2008 $ ) $ $ Net income – $ Issuance of common stock – Restricted shares issued 4 – 4 – Issuance of shares pursuant to deferred stock unit awards – Forfeitures of restricted shares and units ) (1 ) ) – – – ) – Equity-based compensation expense – Dividend to non-controlling interest – ) ) – Investment by non-controlling interest in India – Loss from derivative instruments – ) – ) ) Foreign currency translation adjustment – Total comprehensive income Less: total comprehensive income attributable to non-controlling interests ) Total comprehensive income attributable to common stockholders $ BALANCE, September 30, 2009 $ BALANCE, December 31, 2009 $ Net income – $ Issuance of common stock upon exercise of stock options, including a tax benefit of $0.3 million for stock option exercises 111,402 1 2,162 – – – 2,163 – Restricted shares issued 2 – 2 – Issuance of shares pursuant to restricted stock unit awards – Issuance of shares pursuant to deferred stock unit awards – Forfeiture of restricted shares ) – Equity based compensation expense – Distribution to non-controlling interests – ) ) – Investment of non-controlling interests – Foreign currency translation adjustment – ) ) ) Total comprehensive income Less: total comprehensive income attributable to non-controlling interests ) Total comprehensive income attributable to common stockholders $ BALANCE, September 30, 2010 $ The accompanying notes are an integral part of the consolidated financial statements. 5 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For the Nine Months Ended September 30, 2010 2009 Cash flows from operating activities: Net income $ $ Loss from discontinued operations 93 Income from continuing operations Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization (Gain) loss on sale of fixed assets 19 ) Equity-based compensation expense Deferred income taxes Dividend received, net of income from equity in earnings of affiliated companies Reversal of earnout ) ) Other ) Changes in operating assets and liabilities: Restricted cash ) Receivables net, retainage and costs and estimated earnings in excess of billings ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Net cash provided by operating activities of continuing operations Net cash provided by (used in) operating activities of discontinued operations ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of fixed assets Proceeds from net foreign investment hedges – Patent expenditures ) ) Purchase of Singapore licensee ) – Purchase of Insituform-Hong Kong and Insituform-Australia – ) Purchase of Bayou and Corrpro, net of cash acquired – ) Net cash used in investing activities of continuing operations ) ) Net cash provided by investing activities of discontinued operations – Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, including tax benefit of stock option exercises Proceeds from notes payable – Principal payments on notes payable ) ) Investments from noncontrolling interests – Distribution to noncontrolling interests ) – Dividend paid to non-controlling interest – ) Principal payments on long-term debt ) ) Proceeds from long-term debt – Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents for the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL The accompanying unaudited consolidated financial statements of Insituform Technologies, Inc. and its subsidiaries (collectively, “Insituform” or the “Company”) reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair statement of the Company’s financial position as of September 30, 2010 and the results of operations for the three and nine months ended September 30, 2010 and 2009 and the statements of equity and cash flows for the nine months ended September 30, 2010 and 2009. The unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), the requirements of Form 10-Q and Article 10 of Regulation S-X and, consequently, do not include all information or footnotes required by GAAP for complete financial statements or all the disclosures normally made in an Annual Report on Form 10-K. Accordingly, the unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2009 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 1, 2010. The prior period statement of cash flows has been modified to present patent expenditures as investing activities rather than operating activities. The effect of this modification was to increase net cash provided by operating activities by the prior period amount shown as patent-related expenditures. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year. Acquisitions During the first quarter of 2009, the Company acquired two companies that significantly expanded the range of products and services the Company offers in the energy and mining sector. On February 20, 2009, the Company acquired the business of The Bayou Companies, L.L.C. and its related entities (“Bayou”) and the noncontrolling interests of certain subsidiaries of Bayou. Bayou provides cost-effective solutions to energy and infrastructure companies primarily in the Gulf of Mexico and North America. Bayou’s products and services include internal and external pipeline coating, lining, weighting, insulation, project management and logistics. Bayou also provides specialty fabrication services for offshore deepwater installations. The purchase price for Bayou was $127.9 million in cash. Pursuant to the acquisition agreement, the Company agreed to pay up to an additional $7.5 million plus 50% of Bayou’s excess earnings if the Bayou business achieves certain financial performance targets over a three-year period (the “earnout”). The Company recorded its estimate of the fair value of the Bayou earnout at $5.0 million as part of the acquisition accounting in March 2009. In the third quarter of 2010, based on year-to-date results for Bayou, the Company revised its estimate of the fair value of the Bayou earnout to $1.7 million and reduced operating expenses in the third quarter of 2010 by $1.7 million. In the third quarter of 2009, the Company revised its estimate of the fair value of the Bayou earnout to $3.4 million and reduced operating expenses in the third quarter of 2009 by $1.6 million. The aggregate purchase price for the noncontrolling interests was $8.5 million and consisted of $4.5 million in cash, a $1.5 million promissory note and 149,016 shares of the Company’s common stock with a value of $2.5 million. The Company used proceeds from its equity offering completed in February 2009 to fund the cash purchase price for Bayou and a portion of the purchase price for the noncontrolling interests. During 2009, the Bayou purchase price was reduced by $0.7 million due to certain amounts owed back to the Company for working capital targets at the acquisition date that were not met by Bayou. On March 31, 2009, the Company acquired Corrpro Companies, Inc. (“Corrpro”). Corrpro is a premier provider of corrosion protection and pipeline maintenance services in North America and the United Kingdom. Corrpro’s comprehensive line of fully-integrated corrosion protection products and services includes: (i)engineering; (ii)product and material sales; (iii)construction and installation; (iv)inspection, monitoring and maintenance; and (v)coatings. The purchase price for Corrpro consisted of cash consideration paid to the Corrpro shareholders of $65.2 million. In addition, the Company repaid $26.3 million of indebtedness of Corrpro. The total acquisition cost for Corrpro was approximately $91.5 million. The Company paid the purchase price for Corrpro with borrowings under its credit facility entered into in March 2009, along with cash on hand. The Company performed an evaluation of the guidance included in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) ASC 280, Segment Reporting (“FASB ASC 280”), and FASB ASC 350, Intangibles – Goodwill and Other (“FASB ASC 350”). Based on that evaluation, the Company included Bayou and Corrpro as part of its Energy and Mining reportable segment. See Note 10 for additional information regarding the Company’s segments. 7 In accordance with the FASB ASC 805, Business Combinations (“FASB ASC 805”), the Company expensed all costs related to the acquisitions in the first quarter of 2009. The total costs related to the Bayou and Corrpro acquisitions were $8.2 million, which consisted of acquisition costs of $7.3 million and severance costs for certain Corrpro employees of $0.9 million. In addition, the Company incurred $1.2 million in costs directly related to its stock offering. These costs were recorded as a reduction to additional paid-in capital on the consolidated balance sheet. Bayou contributed revenues and net income to the Company for the period from February 20, 2009 through September 30, 2009 of $30.1 million and $0.2 million, respectively. Corrpro contributed revenues and net income to the Company for the period from April 1, 2009 through September 30, 2009 of $41.6 million and $1.6 million, respectively. The following unaudited pro forma summary presents combined information of the Company as if these business combinations had occurred on January 1, 2009 (in thousands): Nine Months Ended September 30, 2009 Revenues $ Net income (loss)(1) ) Includes $9.7 million of expense items related to after-tax acquisition-related costs incurred by the Company, Bayou and Corrpro and $8.2 million of after-tax expenses related to mark-to-market of Corrpro warrants prior to the acquisition, early termination fees and the write-off of deferred financing fees related to previously outstanding Corrpro debt. The Company has completed its purchase price accounting of the acquisitions in accordance with the guidance included in FASB ASC 805. The following table summarizes the amounts of identified assets acquired and liabilities assumed from Bayou and Corrpro at their respective acquisition date fair value, as well as the fair value of the noncontrolling interests in Bayou at the acquisition date (in thousands): Bayou Corrpro Cash $ 68 $ Receivables and cost and estimated earnings in excess of billings Inventory Prepaid expenses and other current assets Property, plant and equipment Identified intangible assets Investments – Other assets 59 Accounts payable, accrued expenses and billings in excess of cost and estimated earnings ) ) Other long-term liabilities ) ) Total identifiable net assets $ $ Total consideration transferred $ $ Less:total identifiable net assets Goodwill at acquisition date $ $ On June 30, 2009, the Company acquired the shares of its joint venture partner, VSL International Limited (“VSL”), in Insituform Asia Limited (“Insituform-Hong Kong”), the Company’s Hong Kong joint venture, and Insituform Pacific Pty Limited (“Insituform-Australia”), the Company’s Australian joint venture, in order to expand the Company’s operations in both Hong Kong and Australia. Prior to these acquisitions, the Company owned 50% of the shares in each entity and VSL owned the other 50% interest in each entity. The aggregate purchase price for VSL’s 50% interests in both companies was approximately $0.3 million. As a result of the acquisitions, effective June 30, 2009, the financial results of Insituform-Hong Kong and Insituform-Australia are included in the Company’s consolidated financial statements. For all periods prior to June 30, 2009, the Company accounted for these entities using the equity method of accounting. The Company recorded $3.4 million of goodwill in its Asia-Pacific Sewer Rehabilitation segment as a result of the Insituform-Hong Kong and Insituform-Australia transactions. The goodwill amount exceeds the aggregate purchase price because the fair value of the liabilities assumed exceeded the fair value of the assets acquired on the acquisition date. 8 On October, 30, 2009, the Company expanded its energy and mining operation in Canada with the acquisition of the pipe coating and insulation facility and related assets of Garneau, Inc. through its joint venture Bayou Perma-Pipe Canada, Ltd. (“Bayou-Canada”). The Company holds a 51% majority interest in Bayou-Canada, and Perma-Pipe, Inc. holds the remaining 49%. The aggregate purchase price was $11.3 million, of which the Company paid $5.8 million. In accordance with FASB ASC 805, the Company expensed all costs related to the acquisition in the fourth quarter of 2009. The Company did not record any goodwill related to this purchase. As a result of the acquisition, effective October 30, 2009, the financial results of Bayou-Canada are included in the Company’s consolidated financial statements. On December 3, 2009, the Company acquired the 25% noncontrolling interest in its United Kingdom CIPP tube manufacturing operation, now known as Insituform Linings Limited (“Insituform Linings”), which had been owned by Per Aarsleff A/S, a Danish company. The aggregate purchase price for the remaining 25% interest in Insituform Linings was $3.9 million. The Company did not record any goodwill related to this purchase and the excess of the purchase price over the carrying value of the noncontrolling interest was recorded as a reduction to equity. On January 29, 2010, the Company acquired its Singapore licensee, Insitu Envirotech (S.E. Asia) Pte Ltd (“Insituform-Singapore”), in order to expand its Singapore operations. The purchase price was $1.3 million. This entity is now a wholly-owned subsidiary. The Company recorded $1.6 million of goodwill in its Asia-Pacific Sewer Rehabilitation segment as a result of the transaction. The goodwill amount exceeds the aggregate purchase price because the fair value of the liabilities assumed exceeded the fair value of the assets acquired on the acquisition date. The Company has substantially completed its purchase price accounting of the acquisition with the exception of income taxes, which may be material. In accordance with FASB ASC 805, the Company expensed all costs related to this acquisition in the fourth quarter of 2009 and the first quarter of 2010. As a result of the acquisition, the financial results of Insituform-Singapore for the period from January 29, 2010 to September 30, 2010 and the balance sheet as of September 30, 2010 are included in the Company’s consolidated financial statements. During the first quarter of 2010, the Company formed Delta Double Jointing L.L.C. (“Bayou Delta”). The Company, through its Bayou subsidiary, owns a 59% ownership interest in Bayou Delta with the remaining 41% ownership belonging to Bayou Coating, L.L.C. (“Bayou Coating”), which the Company, through its Bayou subsidiary, holds a 49% equity interest. The financial results of Bayou Delta are included in the Company’s consolidated financial statements. The following table presents a reconciliation of the beginning and ending balances of the Company’s goodwill at September 30, 2010 and December 31, 2009 (in millions): September 30, December 31, 2009 Beginning balance January 1, $ $ Additions to goodwill through acquisitions(1) Other changes (2) – – Goodwill at end of period $ $ (1) During 2010, the Company recorded goodwill of $1.6 million related to the acquisition of Insituform-Singapore. During 2009, the Company recorded goodwill of $54.1 million related to the acquisitions of Bayou and Corrpro and $3.4 million related to the acquisitions of its joint venture partner’s interests in Insituform-Australia and Insituform-Hong Kong. (2) The Company does not have any accumulated impairment charges. 9 2. ACCOUNTING POLICIES Newly Adopted Accounting Pronouncements FASB ASC 810, Consolidation (“FASB ASC 810”),establishes accounting and reporting standards for minority interests, which are recharacterized as noncontrolling interests. FASB ASC 810 was revised so that noncontrolling interests are classified as a component of equity separate from the parent’s equity; purchases or sales of equity interests that do not result in a change in control are accounted for as equity transactions; net income attributable to the noncontrolling interest are included in consolidated net income in the statement of operations; and upon a loss of control, the interest sold, as well as any interest retained, is recorded at fair value, with any gain or loss recognized in earnings. This revision was effective for the Company as of January 1, 2009. It applies prospectively, except for the presentation and disclosure requirements, for which it applies retroactively. In addition, FASB ASC 810, amends the consolidation guidance applicable to variable interest entities. The amendments will significantly affect the overall consolidation analysis under FASB ASC 810. This phase of FASB ASC 810 became effective for the Company on January 1, 2010 and did not impact the Company’s consolidation conclusions for its variable interest entities. In January 2010, the FASB issued an amendment to the fair value measurement and disclosure standard improving disclosures about fair value measurements. This amended guidance requires separate disclosure of significant transfers in and out of Levels 1 and 2 and the reasons for the transfers. The amended guidance also requires that in the Level 3 reconciliation, the information about purchases, sales, issuances and settlements be disclosed separately on a gross basis rather than as one net number. The guidance for the Level 1 and 2 disclosures was adopted on January 1, 2010, and did not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. The guidance for the activity in Level 3 disclosures is effective January 1, 2011, and the Company anticipates that it will not have a material impact on the Company’s consolidated financial position, results of operations or cash flows as the amended guidance provides only disclosure requirements. The Company had no significant transfers between Level 1, 2 or 3 inputs during the nine months ended September 30, 2010. Additionally, for purposes of financial reporting, the Company has determined that the carrying value of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses, approximates fair value due to the short maturities of these instruments. FASB issued authoritative guidance that defines fair value, establishes a framework for measuring fair value, and expands disclosure requirements about fair value measurements for interim and annual reporting periods. The guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1 – defined as quoted prices in active markets for identical instruments; Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The guidance was effective for the Company on January 1, 2008. The Company’s adoption of this guidance resulted in additional disclosures. See Note 8 regarding the fair value of the Company’s interest rate agreements. Investments in Variable Interest Entities The Company evaluates all transactions and relationships with variable interest entities (“VIE”) to determine whether the Company is the primary beneficiary of the entities in accordance with FASB ASC 810. The Company’s overall methodology for evaluating transactions and relationships under the VIE requirements includes the following two steps: • determine whether the entity meets the criteria to qualify as a VIE; and • determine whether the Company is the primary beneficiary of the VIE. In performing the first step, the significant factors and judgments that the Company considers in making the determination as to whether an entity is a VIE include: • the design of the entity, including the nature of its risks and the purpose for which the entity was created, to determine the variability that the entity was designed to create and distribute to its interest holders; • the nature of the Company’s involvement with the entity; • whether control of the entity may be achieved through arrangements that do not involve voting equity; • whether there is sufficient equity investment at risk to finance the activities of the entity; and • whether parties other than the equity holders have the obligation to absorb expected losses or the right to receive residual returns. 10 If the Company identifies a VIE based on the above considerations, it then performs the second step and evaluates whether it is the primary beneficiary of the VIE by considering the following significant factors and judgments: • whether the entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance; and • whether the entity has the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. Based on its evaluation of the above factors and judgments, as of September 30, 2010, the Company consolidated any VIEs in which it was the primary beneficiary.Also, as of September 30, 2010, the Company had significant interests in certain VIEs primarily through its joint venture arrangements for which it did not have controlling financial interests and, accordingly, was not the primary beneficiary. There have been no changes in the status of the Company’s VIE or primary beneficiary designations that occurred during 2010. The Company develops joint bids on certain contracts with its joint venture partners.The success of the joint venture depends largely on the satisfactory performance of the Company’s joint venture partner of its obligations under the contract.The Company may be required to complete its joint venture partner’s portion of the contract if the joint venture partner were unable to complete its portion and a bond were not available. In such case, the additional obligations could result in reduced profits or, in some cases, significant losses for the Company’s joint ventures.The Company currently assesses the impact of these joint ventures to its consolidated financial position, financial performance and cash flows to be immaterial. 3. SHARE INFORMATION Earnings per share have been calculated using the following share information: Three Months Ended Nine Months Ended September 30, September 30, 2010 2009 2010 2009 Weighted average number of common shares used for basic EPS Effect of dilutive stock options and restricted stock subject to performance restrictions Weighted average number of common shares and dilutive potential common stock used in dilutive EPS The Company excluded 275,124 and 430,627 stock options for the three months ended September 30, 2010 and 2009, respectively, and 275,124 and 430,627 stock options for the nine months ended September 30, 2010 and 2009, respectively, from the diluted earnings per share calculations for the Company’s common stock because they were anti-dilutive as their exercise prices were greater than the average market price of common shares for each period. Common Stock The Company completed a secondary public offering of 10,350,000 shares of the Company’s common stock in February 2009, from which the Company received net proceeds of $127.8 million. These proceeds were used to pay the purchase price for the acquisition of selected assets and liabilities of Bayou and the noncontrolling interests of certain subsidiaries of Bayou. 11 4. ACQUIRED INTANGIBLE ASSETS Acquired intangible assets include license agreements, contract backlog, favorable lease terms, trademarks and tradenames, non-compete agreements, customer relationships and patents. Intangible assets at September 30, 2010 and December 31, 2009 were as follows (in thousands): As of September 30, 2010 As of December 31, 2009 Weighted Average Useful Lives (Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount License agreements 10 $ $ ) $ $ $ ) $ Contract backlog <1 ) 29 ) Leases 20 ) ) Trademarks and tradenames 18 ) ) Non-compete agreements 1 ) ) Customer relationships 15 ) ) Patents 15 ) ) Total $ $ ) $ $ $ ) $ Amortization expense was $1.8 million and $1.7 million for the three months ended September 30, 2010 and 2009, respectively. Amortization expense was $5.1 million and $3.9 million for the nine months ended September 30, 2010 and 2009, respectively. Estimated amortization expense is as follows (in thousands): Estimated amortization expense: For year ending December 31, 2010 $ For year ending December 31, 2011 For year ending December 31, 2012 For year ending December 31, 2013 For year ending December 31, 2014 5. LONG-TERM DEBT AND CREDIT FACILITY On March 31, 2009, the Company entered into a Credit Agreement with Bank of America, N.A., as Administrative Agent, Fifth Third Bank, U.S. Bank, National Association, Compass Bank, JPMorgan Chase Bank, N.A., Associated Bank, N.A. and Capital One, N.A (the “Credit Facility”). The Credit Facility is unsecured and initially consisted of a $50.0 million term loan and a $65.0 million revolving line of credit, each with a maturity date of March 31, 2012. The Company has the ability to increase the amount of the borrowing commitment under the Credit Facility by up to $25.0 million in the aggregate upon the consent of the lenders. At the Company’s election, borrowings under the Credit Facility bear interest at either (i) a fluctuating rate of interest equal on any day to the higher of Bank of America, N.A.’s announced prime rate, the Federal Funds Rate plus 0.50% or the one-month LIBOR plus 1.0%, plus in each case a margin ranging from 1.75% to 3.00%, or (ii) rates of interest fixed for one, two, three or nine months at the British Bankers Association LIBOR for such period plus a margin ranging from 2.75% to 4.00%. The applicable margins are determined quarterly based upon the Company’s consolidated leverage ratio. The current annualized rate on outstanding borrowings under the Credit Facility at September 30, 2010 was 3.27%. The Credit Facility is subject to certain financial covenants, including a consolidated financial leverage ratio and consolidated fixed charge coverage ratio. The Credit Facility also provides for events of default, including in the event of non-payment or certain defaults under other outstanding indebtedness of the Company. In connection with its acquisition of Corrpro on March 31, 2009, the Company borrowed the entire $50.0 million of the term loan and approximately $7.5 million under the revolving line of credit. The line of credit borrowing of $7.5 million was subsequently repaid. 12 As of September 30, 2010, the Company had $16.5 million in letters of credit issued and outstanding under the Credit Facility. Of such amount, (i) $12.5 million was collateral for the benefit of certain of the Company’s insurance carriers, (ii) $1.7 million was collateral for work performance obligations and (iii) $2.3 million was for security in support of working capital needs of Insituform Pipeline Rehabilitation Private Limited (“Insituform-India”), the Company’s Indian joint venture, and the working capital and performance bonding needs of Insituform-Australia and Insituform-Hong Kong. The Company’s total indebtedness at September 30, 2010 consisted of the Company’s $65.0 million 6.54% Senior Notes, Series 2003-A, due April 24, 2013, $35.0 million of the initial $50.0 million term loan under the Credit Facility and $1.7 million of third party notes and bank debt in connection with the working capital requirements of Insituform-India. In connection with the formation of Bayou-Canada, the Company and Perma-Pipe Inc. loaned the joint venture an aggregate of $8.0 million for the purchase of capital assets and for operating purposes. Of such amount, as of September 30, 2010, $3.9 million was designated in our consolidated financial statements as third-party debt. Under the terms of the Senior Notes, Series 2003-A, prepayment could cause the Company to incur a “make-whole” payment to the holder of the notes. At September 30, 2010, this make-whole payment would have approximated $8.2 million. At December 31, 2009, the Company’s total indebtedness consisted of the Company’s $65.0 million 6.54% Senior Notes, Series 2003-A, due April 24, 2013, $42.5 million of the initial $50.0 million term loan under the Credit Facility and $2.7 million of third party notes and bank debt in connection with the working capital requirements of Insituform-India. In addition, as of December 31, 2009, of the $8.0 million borrowed by Bayou-Canada from its shareholders, $4.0 million was designated in our consolidated financial statements as third-party debt. At September 30, 2010 and December 31, 2009, the estimated fair value of our long-term debt was approximately $110.1 million and $114.5 million, respectively. Debt Covenants At September 30, 2010, the Company was in compliance with all of its debt covenants as required under the Senior Notes and the Credit Facility. 6. EQUITY-BASED COMPENSATION At September 30, 2010, the Company had two active equity-based compensation plans under which equity-based awards may be granted, including stock appreciation rights, restricted shares of common stock, performance awards, stock options and stock units. There are an aggregate of 2.7 million shares authorized for issuance under these plans. At September 30, 2010, approximately 2.0 million shares remained available for future issuance under the 2009 Employee Equity Incentive Plan (the “2009 Employee Plan”) and approximately 0.1 million shares remained available under the 2006 Non-Employee Director Equity Incentive Plan (the “2006 Director Plan”). Stock Awards Stock awards, which include restricted stock shares and restricted stock units, of the Company’s common stock are awarded from time to time to executive officers and certain key employees of the Company. Stock award compensation is recorded based on the award date fair value and charged to expense ratably through the restriction period. Forfeitures of unvested stock awards cause the reversal of all previous expense recorded as a reduction of current period expense. 13 A summary of restricted award activity during the nine months ended September 30, 2010 follows: Stock Awards Weighted Average Award Date Fair Value Outstanding at January 1, 2010 $ Restricted shares awarded Restricted stock units awarded Restricted shares distributed ) Restricted stock units distributed ) Restricted shares forfeited ) Restricted stock units forfeited ) Outstanding at September 30, 2010 $ Expense associated with restricted awards was $3.3 million and $2.3 million in the nine months ended September 30, 2010 and 2009, respectively. Unrecognized pre-tax expense of $6.9 million related to restricted awards is expected to be recognized over the weighted average remaining service period of 1.7 years for awards outstanding at September 30, 2010. For the quarter ended September 30, 2010, expense associated with restricted awards was $1.1 million compared to $0.8 million for the same quarter in 2009. Deferred Stock Unit Awards Deferred stock units are awarded to directors of the Company under the 2006 Director Plan. Deferred stock units represent the Company’s obligation to transfer one share of the Company’s common stock to the award recipient at a future date and generally are fully vested on the date of award. The expense related to the issuance of deferred stock units is recorded according to the vesting schedule. A summary of deferred stock unit activity during the nine months ended September 30, 2010 follows: Deferred Stock Units Weighted Average Award Date Fair Value Outstanding at January 1, 2010 $ Awarded Shares distributed ) Forfeited – – Outstanding at September 30, 2010 $ There was no expense associated with awards of deferred stock units in the third quarter of 2010. Expense associated with awards of deferred stock units in the nine months ended September 30, 2010 was $0.7 million. Expense associated with awards of deferred stock units in the three and nine months ended September 30, 2009 was $0.1 million and $0.6 million, respectively. Stock Options Stock options on the Company’s common stock are granted from time to time to executive officers and certain key employees of the Company under the 2009 Employee Plan. Stock options granted generally have a term of seven years and an exercise price equal to the market value of the underlying common stock on the date of grant. 14 A summary of stock option activity during the nine months ended September 30, 2010 follows: Shares Weighted Average Exercise Price Outstanding at January 1, 2010 $ Granted Exercised ) Cancelled/Expired ) Outstanding atSeptember 30, 2010 $ Exercisable at September 30, 2010 $ The weighted average grant-date fair value of options granted during the nine months ended September 30, 2010 was $10.56. In the first nine months of 2010, the Company collected $1.9 million from stock option exercises that had a total intrinsic value of $1.1 million. In the first nine months of 2009, the Company collected $0.5 million from stock option exercises that had a total intrinsic value of $0.1 million. In the nine months ended September 30, 2010 and 2009, the Company recorded expense of $1.3 million and $0.8 million, respectively, related to stock option grants. The Company recorded expense of $0.4 million in the three months ended September 30, 2010 and 2009, respectively, related to stock option grants. The intrinsic value of in-the-money stock options outstanding was $7.3 million and $4.3 million at September 30, 2010 and 2009, respectively. The aggregate intrinsic value of exercisable stock options was $3.9 million and $1.2 million at September 30, 2010 and 2009, respectively. The intrinsic value calculation is based on the Company’s closing stock price of $24.21 on September 30, 2010. Unrecognized pre-tax expense of $2.7 million related to stock option grants is expected to be recognized over the weighted average remaining contractual term of 2.0 years for awards outstanding at September 30, 2010. The Company uses a binomial option pricing model. The fair value of stock options granted during the nine-month periods ended September 30, 2010 and 2009 was estimated at the date of grant based on the assumptions presented in the table below. Volatility, expected term and dividend yield assumptions were based on the Company’s historical experience. The risk-free rate was based on a U.S. treasury note with a maturity similar to the option grant’s expected term. For the Nine Months Ended September 30, Range Weighted Average Range Weighted Average Volatility % % 49.5% – 50.1 % % Expected term (years) Dividend yield % Risk-free rate % % 2.5% – 3.2 % % 7. COMMITMENTS AND CONTINGENCIES Litigation The Company is involved in certain litigation incidental to the conduct of its business and affairs. Management, after consultation with legal counsel, does not believe that the outcome of any such litigation will have a material adverse effect on the Company’s consolidated financial condition, results of operations or cash flows. Guarantees The Company has entered into several contractual joint ventures in order to develop joint bids on contracts for its installation business. In these cases, the Company could be required to complete the joint venture partner’s portion of the contract if the partner were unable to complete its portion. The Company would be liable for any amounts for which the Company itself could not complete the work and for which a third party contractor could not be located to complete the work for the amount awarded in the contract. While the Company would be liable for additional costs, these costs would be offset by any related revenues due under that portion of the contract. The Company has not experienced material adverse results from such arrangements. At September 30, 2010, the Company’s maximum exposure to its joint venture partner’s proportionate share of performance guarantees was $0.7 million. Based on these facts, the Company currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. 15 The Company also has many contracts that require the Company to indemnify the other party against loss from claims of patent or trademark infringement. The Company also indemnifies its surety against losses from third party claims of subcontractors. The Company has not experienced material losses under these provisions and currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. The Company regularly reviews its exposure under all its engagements, including performance guarantees by contractual joint ventures and indemnification of its surety. As a result of the most recent review, the Company has determined that the risk of material loss is remote under these arrangements and has not recorded a liability for these risks at September 30, 2010 on its consolidated balance sheet. 8. DERIVATIVE FINANCIAL INSTRUMENTS As a matter of policy, the Company uses derivatives for risk management purposes, and does not use derivatives for speculative purposes. From time to time, the Company may enter into foreign currency forward contracts to fix exchange rates for net investments in foreign operations or to hedge foreign currency cash flow transactions. For net investment hedges, if effective, no gain or loss would be recorded in the consolidated statements of operations. For cash flow hedges, gain or loss is recorded in the consolidated statement of operations upon settlement of the hedge. All of the Company’s hedges that are designated as hedges for accounting purposes were effective; therefore, no gain or loss was recorded in the Company’s consolidated statements of operations for the outstanding hedged balance. During the three-and nine-month periods ended September 30, 2010, the Company recorded $0.02 million as a gain on the consolidated statement of operations upon settlement of the cash flow hedges. At September 30, 2010, the Company recorded a net deferred loss of $0.01 million related to the cash flow hedges in other current assets and other comprehensive income on the consolidated balance sheet and on the foreign currency translation adjustment line of the consolidated statement of equity. The Company engages in regular inter-company trade activities with, and receives royalty payments from, its 100% owned Canadian entities, paid in Canadian Dollars, rather than the Company’s functional currency, U.S. Dollars. In order to reduce the uncertainty of the U.S. Dollar settlement amount of that anticipated future payment from the Canadian entities, the Company uses forward contracts to sell a portion of the anticipated Canadian Dollars to be received at the future date and buys U.S. Dollars. In some instances, the Company’s United Kingdom operations enters into contracts for services activities with third party customers that will pay in a currency other than the entity’s functional currency, British Pound Sterling. In order to reduce the uncertainty of that future conversion of the customer’s foreign currency payment to British Pound Sterling, the Company uses forward contracts to sell, at the time the contract is entered into, a portion of the applicable currency to be received at the future date and buys British Pound Sterling. These contracts are not accounted for using hedge accounting. In May 2009, the Company entered into an interest rate swap agreement, for a notional amount of $25.0 million, which expires in March 2012. The swap notional amount mirrors the amortization of $25.0 million of the Company’s $50.0 million term loan.The swap requires the Company to make a monthly fixed rate payment of 1.63% calculated on the amortizing $25.0 million notional amount, and provides for the Company to receive a payment based upon a variable monthly LIBOR interest rate calculated on the amortizing $25.0 million notional amount. The receipt of the monthly LIBOR-based payment offsets a variable monthly LIBOR-based interest cost on a corresponding $25.0 million portion of the Company’s term loan. This interest rate swap is used to hedge the interest rate risk associated with the volatility of monthly LIBOR rate movement, and is accounted for as a cash flow hedge. At September 30, 2010, a net deferred loss of $0.3 million related to this interest rate swap was recorded in other current liabilities and other comprehensive income on the consolidated balance sheet. The Company determines the fair value of the interest rate agreements using Level 2 inputs, discounted to adjust for potential credit risk to other market participants. This hedge was effective, and therefore, no gain or loss was recorded in the consolidated statements of operations. FASB ASC 820, Fair Value Measurements (“FASB ASC 820”), defines fair value, establishes a framework for measuring fair value, and expands disclosure requirements about fair value measurements for interim and annual reporting periods. The guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1 – defined as quoted prices in active markets for identical instruments; Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. In accordance with FASB ASC 820, the Company determined that the instruments summarized below are derived from significant observable inputs, referred to as Level 2 inputs. 16 The following table represents assets and liabilities measured at fair value on a recurring basis and the basis for that measurement (in thousands): Total Fair Value at September 30, 2010 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Liabilities Forward Currency Contracts $
